DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10598553. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1, 12 and 19 have the same limitations as the reference claim set and as such would as currently claimed would allow for the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to possible harassment by multiple assignees. See limitation comparison below:

Instant independent claim 1:
A method of monitoring a heating, ventilation, and air conditioning (HVAC) system to detect erroneous sensor installation, the method comprising: (see reference claim 1)
see reference claim 1)
determining, by the controller, whether a circulation fan has been operational for a first predetermined time interval; (see reference claim 1)
responsive to a determination that the circulation fan has been operational for the first predetermined time interval, determining, by the controller, whether a cooling demand is present; (see reference claim 1)
responsive to a determination that the cooling demand is not present, determining, by the controller, whether a heating demand is present; (see reference claim 4)
responsive to a determination that the heating demand is present, determining, by the controller, whether the HVAC system has been conditioning air for the first predetermined time interval responsive to the heating demand; (see reference claim 1)
responsive to a determination that the HVAC system has been conditioning the air for the first predetermined time interval, determining, by the controller, whether a difference between an air temperature value from a discharge air temperature (DAT) sensor and an indoor air temperature value corresponding to an enclosed space is greater than a predetermined temperature value; (see reference claim 1)
responsive to a determination that the difference between the air temperature value from the DAT sensor and an indoor air temperature value corresponding to the enclosed space is not greater than the predetermined temperature value, forwarding, by the HVAC system to a monitoring device associated with a service provider, a message indicating that the DAT sensor is improperly installed; and (see reference claim 1)
see reference claim 1)
The reference claim set of U.S. Patent No. 10598553 does not have the precise order of limitations as the instant claim set and contains limitations in dependent claims and other limitations in the instant claim set are in instant dependent claims.
However, the reference claim set of U.S. Patent No. 10598553 does disclose all the same limitations as claimed herein (see above).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the same limitations of the reference claim set of U.S. Patent No. 10598553 with the specific order claimed here.  This is because both claim sets are to methods of monitoring erroneous HVAC sensor instillation (see preambles of both the instant and reference claims). As such an infringement on the instant claim 1 would also be an infringement on U.S. Patent No. 10598553 and lead “to possible harassment by multiple assignees” (see above).

Instant independent claim 12:
A method of monitoring a heating, ventilation, and air conditioning (HVAC) system to detect erroneous sensor installation, the method comprising: (see reference claim 1)
monitoring, by a controller, operation of the HVAC system; (see reference claim 1)
determining, by the controller, whether a circulation fan has been operational for a first predetermined time interval; (see reference claim 1)
see reference claim 1)
responsive to a determination that the cooling demand is not present, determining, by the controller, whether a heating demand is present; 
responsive to a determination that the heating demand is not present, determining, by the controller, whether the HVAC system has not been conditioning air for a second predetermined time interval responsive to the heating demand and the cooling demand; (see reference claim 7)
responsive to a determination that the HVAC system has been conditioning the air for the second predetermined time interval responsive to the heating demand and the cooling demand, returning to the monitoring step; (see reference claim 7)
responsive to a determination that the HVAC system has not been conditioning the air for the second predetermined time interval responsive to the heating demand and the cooling demand, determining, by the controller, whether a difference between air temperature value from a discharge air temperature (DAT) sensor and an indoor air temperature value corresponding to an enclosed space is less than a predetermined temperature value; and (see reference claim 8)
responsive to a determination that the difference between the air temperature value from the DAT sensor and an indoor air temperature value corresponding to the enclosed space is not less than the predetermined temperature value, forwarding, by the HVAC system to a monitoring device associated with a service provider, a message indicating that the DAT sensor is improperly installed. (see reference claim 8)
U.S. Patent No. 10598553 does not have the precise order of limitations as the instant claim set and contains limitations in dependent claims and other limitations in the instant claim set are in instant dependent claims.
However, the reference claim set of U.S. Patent No. 10598553 does disclose all the same limitations as claimed herein (see above).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the same limitations of the reference claim set of U.S. Patent No. 10598553 with the specific order claimed here. This is because both claim sets are to methods of monitoring erroneous HVAC sensor instillation (see preambles of both the instant and reference claims). As such an infringement on the instant claim 12 would also be an infringement on U.S. Patent No. 10598553 and lead “to possible harassment by multiple assignees” (see above).

Instant independent claim 19:
A heating, ventilation, and air conditioning (HVAC) system comprising: (see reference claim 12)
a discharge air temperature (DAT) sensor positioned within a supply air duct of the HVAC system; (see reference claim 12)
a controller configured to monitor operation of the HVAC system; (see reference claim 12)
wherein the controller is further configured to: (see reference claim 12)
determine whether a circulation fan has been operational for a first predetermined time interval; (see reference claim 12)
see reference claim 12)
responsive to a determination that the cooling demand is not present, determine whether a heating demand is present; (see reference claim 13)
responsive to a determination that the heating demand is present, determine whether the HVAC system has been conditioning air for the first predetermined time interval responsive to the heating demand; (see reference claim 13)
responsive to a determination that the HVAC system has been conditioning the air for the first predetermined time interval, determine whether a difference between an air temperature value from a discharge air temperature (DAT) sensor and an indoor air temperature value corresponding to an enclosed space is greater than a predetermined temperature value; and (see reference claim 12)
responsive to a determination that the difference between the air temperature value from the DAT sensor and an indoor air temperature value corresponding to the enclosed space is not greater than the predetermined temperature value, forward a message indicating that the DAT sensor is improperly installed. (see reference claim 14)
The reference claim set of U.S. Patent No. 10598553 does not have the precise order of limitations as the instant claim set and contains limitations in dependent claims and other limitations in the instant claim set are in instant dependent claims.
However, the reference claim set of U.S. Patent No. 10598553 does disclose all the same limitations as claimed herein (see above).
U.S. Patent No. 10598553 with the specific order claimed here. This is because both claim sets are to HVAC sensor systems with messaging for indicating improper instillation (see preambles of both the instant and reference claims). As such an infringement on the instant claim 19 would also be an infringement on U.S. Patent No. 10598553 and lead “to possible harassment by multiple assignees” (see above).

Regarding dependent claims 2-11, 13-18 and 20:
Instant claim 2: See at least reference claim 1 
Instant claim 3: See at least reference claim 1
Instant claim 4: See at least reference claim 2
Instant claim 5: See at least reference claim 3
Instant claim 6: See at least reference claim 6
Instant claim 7: See at least reference claim 7
Instant claim 8: See at least reference claim 8
Instant claim 9: See at least reference claim 9
Instant claim 10: See at least reference claim 10
Instant claim 11: See at least reference claim 11
Instant claim 13: See at least reference claim 7
Instant claim 14: See at least reference claim 5
Instant claim 15: See at least reference claims 1 and 2
Instant claim 16: See at least reference claim 1
claim 17: See at least reference claim 10
Instant claim 18: See at least reference claim 11
Instant claim 20: See at least reference claim 12

Allowable Subject Matter
Claims 1-20 would be allowable with a properly filed terminal disclaimer or if rewritten/amended to overcome the double patenting rejections set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855